MEMORANDUM **
John Scott Hartline, an Arizona state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action against prison officials alleging retaliation and interference with legal access. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review for abuse of discretion the district court’s dismissal pursuant to local *265rule for failure to respond to a motion to dismiss. See Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.1995). Although Hartline filed numerous motions for injunctive relief, he did not file a response to the defendants’ motion to dismiss, despite warnings from the district court. Under these circumstances, we cannot say the district court abused its discretion. Id.
We deny Hartline’s motion for injunction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.